Title: From John Adams to John Quincy Adams, 10 May 1821
From: Adams, John
To: Adams, John Quincy



My dear Son
Little Hill May 10th 1821

My thanks are due to you, and are most joyfully given, for two copies of your Report on Weights and Measures, one of them elegantly bound.
Though I cannot say and perhaps shall never be able to say that I have read it, yet I have turned over Leaves of it enough to see that it is a Mass of historical, philosophical chemical mathematical and political knowledge which no Industry in this country but yours could have collected in so short a time. But a Genius like yours ought not to have been trammelled on so much drudgery as yours has been and will be. Washington used to say sometimes “They work me hard.” I am sure they work you harder. I fear they will work you up, too soon. I am glad to perceive that your Brother is reading the Book with attention.
I long to see you once more and hope for that pleasure as soon as the public service will permit.
I subscribe with Pride, and exquisite delight your / affectionate Father

John Adams